Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 07-1647

                              GHOSN SALIBA,

                               Petitioner,

                                     v.

                        MICHAEL B. MUKASEY,*
                          ATTORNEY GENERAL,

                               Respondent.


                ON PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS


                                  Before

                      Torruella, Circuit Judge,
                   Stahl, Senior Circuit Judge,
                     and Lynch, Circuit Judge.



     Peter A. Allen on brief for petitioner.
     Joan H. Hogan, Attorney, Office of Immigration Litigation,
Peter D. Keisler, Assistant Attorney General, and Greg D. Mack on
brief for respondent.



                           January 10, 2008



     *
      Pursuant to Fed. R. App. P. 43(c)(2), Attorney General
Michael B. Mukasey has been substituted for former Attorney General
Alberto R. Gonzáles as the respondent herein.
          STAHL, Senior Circuit Judge.       The Board of Immigration

Appeals (BIA) affirmed, per curiam, an Immigration Judge's (IJ's)

denial of Ghosn Saliba's claims for asylum, withholding of removal,

and protection under the Convention Against Torture (CAT). Saliba,

a native and citizen of Lebanon, now petitions this court for a

review of the BIA's denial of his claims.    Because this court lacks

jurisdiction over the asylum claim, and because a reasonable fact-

finder would not be compelled to conclude that Saliba has met his

burden of proof for the additional relief he seeks, we deny

Saliba's petition for review.

                          I.    BACKGROUND

          The IJ found Saliba credible.      Therefore, we relate the

facts of the case as he testified to them.

          Before leaving Lebanon in May 1993, Saliba, a Greek

Orthodox Christian, worked as a commercial fisherman.     During this

time, Lebanon was partially occupied by the Syrian army.       Saliba

preferred to sell his fish in the Christian section of the city of

Anfeh, as the mixed-religion area in which he lived was too poor to

provide a good market.   When Saliba attempted to haul his catch to

the Christian section, Syrian officials at the pier would demand

one or two kilograms of his fish before letting him pass.1     Saliba


     1
      It is unclear precisely how many times Saliba encountered
such difficulties.   Some of his testimony, set out more fully
below, indicates that he was detained on four specific occasions.
Other portions of his testimony suggest, however, that he was

                                 -2-
testified that he assumed that the guards took a portion of his

catch because he was Christian, based on the fact that the Syrians

"used to kill people" and "do abnormal things to people" and also

because they confiscated the fish when he wished to cross over to

the Christian section of the city.

          Between 1991 and 1993, Saliba was detained by members of

the Syrian army on several occasions when he attempted to travel to

the Christian section of Anfeh to sell his fish.    Each detention

occurred after the officers reviewed Saliba's identification card,

which revealed his last name "Saliba," which he claims means

"cross" in Arabic.     The Syrian officers would then proceed to

detain him in a "very dark room" for "two [or] three hours" before

releasing him.   He testified that, at times, the conditions were

very uncomfortable.    He claimed that, during these episodes, the

guards would slap his face and say "very bad words" to him, some of

which related to his Christian faith.   Although Saliba's relatives

reported the incidents, he was unable to obtain any assistance to

stop the harassment.

          Saliba arrived in the United States on May 15, 1993, on

a nonimmigrant visa for pleasure travel, with authorization to

remain for a period not to exceed sixty days.   Saliba neglected to

leave and failed to file for asylum within the one-year time limit.



harassed less severely on a more frequent basis. The IJ's findings
do not explicate the matter.

                                -3-
On January 9, 2003, the Immigration and Naturalization Service

charged Saliba with remaining in the United States longer than

permitted and informed him that he was subject to removal.                In

response, Saliba admitted the allegations and conceded removability

as charged but sought relief in the form of asylum, withholding of

removal, and protection under the CAT.

           At    the   merits    hearing   before   the   IJ,   Saliba   also

testified that, based on his previous experiences, he is afraid to

return to Lebanon, for fear that the Syrian military will hurt or

arrest him.      In order to rebut the grounds for Saliba's claimed

apprehension, the government introduced evidence indicating that

the   Syrian    military   has   withdrawn   from   the   country.   Saliba

maintains that, despite such reports, the Syrian military remains

present in Lebanon to some degree, intelligence which he apparently

acquired from watching television.         Additionally, some documentary

evidence in the record supports this position.              During Saliba's

presence in the United States, his wife and four children have

remained in Lebanon, and he admitted to the IJ that they have not

been subjected to any problems.

           The IJ denied Saliba's asylum application and other

attendant claims, finding that, while credible, Saliba failed to

apply for asylum within one year of arriving in the United States,

failed to present a sufficient basis to substantiate a well-founded

fear of future persecution, and had not shown he would be tortured


                                     -4-
if returned to Lebanon.           Saliba now seeks review of the BIA's

decision adopting the IJ's findings.

                                II.   DISCUSSION

A.   Asylum

            We review the BIA's denial of asylum for substantial

evidence    and   accept   the    BIA's     findings    of   fact   if   they   are

supported by "reasonable, substantial, and probative evidence on

the record considered as a whole."             Njenga v. Ashcroft, 386 F.3d

335, 338 (1st Cir. 2004) (quoting INS v. Elias-Zacarias, 502 U.S.

478, 481 (1992)) (internal quotation marks omitted).                      We will

reverse factual determinations contained in the decision below only

if "any reasonable adjudicator would be compelled to conclude to

the contrary."       8 U.S.C. § 1252(b)(4)(B).         Where, as here, "the BIA

adopts an IJ's decision, we review the relevant portion of the IJ's

opinion as though it were the decision of the BIA."                 Guillaume v.

Gonzáles, 504 F.3d 68, 72 (1st Cir. 2007).

            An application for asylum must be filed within one year

of   the   alien's    arrival    in   the   United     States,   absent   changed

circumstances affecting eligibility for asylum or extraordinary

circumstances relating to the delay in filing.                      See 8 U.S.C.

§ 1158(a)(2)(B).         In this case, it is undisputed that Saliba

resided in the United States for more than nine years before he

filed for asylum. The IJ rejected Saliba's contention that changed

or extraordinary circumstances exist warranting wavier of this time


                                       -5-
limit.2     We lack jurisdiction to review this determination.                 See 8

U.S.C. § 1158(a)(3); Sharari v. Gonzáles, 407 F.3d 467, 473 (1st

Cir. 2005) (explaining that we lack jurisdiction to review the

BIA's findings regarding compliance with the one-year time limit as

well as whether there are extraordinary or changed circumstances

sufficient to merit an exception).

             Saliba concedes, as he must, that "the judicial review

bar of § 1158(a)(3) does not represent a due process violation."

Hana v. Gonzáles, 503 F.3d 39, 44 (1st Cir. 2007).                     Simply put,

"[d]ue process rights do not accrue to discretionary forms of

relief, and asylum is a discretionary form of relief."                   Id. at 43

(alteration in original) (quoting Ticoalu v. Gonzáles, 472 F.3d 8,

11   (1st     Cir.     2006))     (internal    quotation       marks     omitted).

Nevertheless,        he    maintains    that    the     application       of    the

jurisdictional bar to review, in the instant case, violates his

procedural due process rights under the United States Constitution.

The vast majority of Saliba's briefing on this subject, however,

focuses on general, prudential concerns related to the wisdom of

vesting     review    of    decisions   rendered       under    §   1158(a)(2)(B)

exclusively     with       the   executive    branch    of     government,     thus

insulating it from external review of its own decisions.                  Whatever




     2
      Saliba argued that conditions in Lebanon grew worse during
his time in the United States and that he belatedly discovered the
availability of the asylum process.

                                        -6-
their merits, these arguments are more properly addressed to

Congress.

            Saliba's attempt to circumvent the jurisdictional bar is

likewise    unavailing.      He     argues   that,   notwithstanding     the

constitutionality of § 1158(a)(3), "the failure of the IJ to make

an individualized analysis [of the relevant issues] was a violation

of due process . . . ."        He maintains that the IJ should have

"explore[d] the reasons for [Saliba's] late filing," but that

"there is no evidence that the IJ outside of his oral decision or

the BIA ever undertook such an exploration."         Thus, Saliba reasons

that the IJ and the BIA violated his right to a fair and efficient

procedure to evaluate his asylum claim.

            It is true that we retain jurisdiction to consider

"constitutional claims or questions of law raised [in compliance

with the statute]."    8 U.S.C. § 1252(a)(2)(D).       Nevertheless, "[a]

petitioner may not create the jurisdiction that Congress chose to

remove simply by cloaking an . . . argument in constitutional

garb."     Mehilli v. Gonzáles, 433 F.3d 86, 93 (1st Cir. 2005)

(second alteration in original) (quoting Torres-Aguilar v. INS, 246

F.3d   1267,   1271   (9th   Cir.   2001))   (internal   quotation     marks

omitted).   "[T]o invoke our jurisdiction, a petitioner must allege

at least a colorable constitutional violation." Id. (alteration in

original) (quoting Torres-Aguilar, 246 F.3d at 1271) (internal

quotation marks omitted).         Thus, "the putative constitutional or


                                     -7-
legal challenge must be more than a disguised challenge to factual

findings."    Pan v. Gonzáles, 489 F.3d 80, 84 (1st Cir. 2007); see

also Mehilli, 433 F.3d at 94 (holding that arguments relating to

whether an IJ properly weighs or even considers a petitioner's

evidence fail to raise constitutional concerns).

            Here, Saliba's contention fails for two reasons.        First,

the essence of the argument is simply that the IJ did not consider

the evidence of changed or extraordinary circumstances to the

extent deemed appropriate by Saliba.       Even if true, such an error

relates to the IJ's discretion in formulating his findings and,

thus, is unreviewable by this court because it does not implicate

the Constitution.       See Hana, 503 F.3d at 43-44; De Araujo v.

Gonzáles, 457 F.3d 146, 153-55 (1st Cir. 2006); Mehilli, 433 F.3d

at 93-94.

            Second, Saliba's premise is factually incorrect.        In his

oral opinion, the IJ specifically examined the issue of whether any

changed or extraordinary circumstances warranted application of an

exception    to   the   one-year   time   limit   (as   Saliba   seems   to

acknowledge in his appellate brief).       A petitioner is not entitled

to have every contour and minor detail of his nonmeritorious

argument painstakingly explored to his own satisfaction. See Karim

v. Gonzáles, 424 F.3d 109, 111 (1st Cir. 2005) ("The obligation to

explain and articulate depends importantly on the strength of the

position being urged.     Where no plausible reason is offered for a


                                    -8-
request, the word 'no' is plainly sufficient.").     Moreover, at the

merits hearing, the IJ actually importuned counsel for Saliba to

address his client's purported entitlement to an exception from the

one-year requirement more thoroughly due to his obvious recognition

that the issue was potentially dispositive.        Thus, the IJ paid

ample regard to any constitutional rights to which Saliba might

conceivably be entitled.    Accordingly, Saliba's claim for asylum

was properly denied.

B.   Withholding of Removal and Protection Under the CAT

           Alternatively, Saliba argues that he is entitled to

withholding of removal and protection under the CAT.      To qualify

for withholding of removal, Saliba must establish that his "life or

freedom would be threatened in [Lebanon] because of [his] race,

religion, nationality, membership in a particular social group, or

political opinion."    8 U.S.C. § 1231(b)(3)(A).   A petitioner "has

the burden of proving that it is more likely than not that his life

or freedom will be threatened on account of one of [these] five

protected grounds were he to be repatriated."      Segran v. Mukasey,

___ F.3d ___, ___, 2007 WL 4171217, at *5 (1st Cir. Nov. 27, 2007)

(citing 8 U.S.C. § 1101(a)(42)).       "This 'more likely than not'

standard is harder for an alien to satisfy than the 'reasonable

possibility' standard for showing a well-founded fear of future

persecution in asylum cases."    Pan, 489 F.3d at 86.




                                 -9-
             As with asylum, however, "[a]n applicant for withholding

may . . . create a rebuttable presumption that his life or liberty

would be threatened upon return to his home country by proving that

he suffered past persecution there."          Kho v. Keisler, 505 F.3d 50,

54 (1st Cir. 2007) (citing 8 C.F.R. § 208.16(b)(1)).               Moreover,

"[a]n alien's credible testimony, standing alone, may sustain his

burden of proving eligibility for withholding of removal."               Pan,

489 F.3d at 86.

             The IJ found that Saliba was likely targeted for abuse

for financial reasons rather than his religion and that, even were

this not the case, Saliba did not show that he would be persecuted

upon returning to Lebanon because the Syrian army, the source of

the alleged persecution, had withdrawn from the country.             Both of

these findings are supported by substantial evidence.              Based on

Saliba's testimony, it was permissible for the IJ to infer that the

Syrian officers who demanded part of Saliba's catch were motivated

by   greed   rather   than    anti-Christian     sentiment.      See,   e.g.,

Ferdinandus v. Gonzáles, 504 F.3d 61, 63 (1st Cir. 2007) (affirming

decision denying withholding of removal where it was ambiguous

whether   the   rioters      who   robbed   petitioner   were   animated   by

religious or pecuniary motives).            Thus, Saliba cannot show past

persecution on one of the five enumerated grounds and is not

entitled to a presumption of future persecution.              See Guillaume,

504 F.3d at 72-73.


                                     -10-
            Similarly, while the parties adduced conflicting evidence

concerning whether the Syrian army had completely withdrawn from

Lebanon, the IJ was not compelled to find that the Syrian army

presented a continuing or future threat to Christians in Lebanon

such as Saliba.    See Chahid Hayek v. Gonzáles, 445 F.3d 501, 508-09

(1st Cir. 2006) (holding that current State Department reports did

not support the notion of widespread persecution and torture of

Maronite Christians in Indonesia). The IJ's determination that the

Syrian military has withdrawn from Lebanon is plausible in light of

the available documents, including the 2004 Country Report on

Lebanon and an International Religious Freedom Report issued by the

United    States   Department   of   State,   news   articles,   and   other

analyses of the region. Our deferential standard of review forbids

further inquiry.     See Pan, 489 F.3d at 87 n.6 (explaining that "the

factfinder's choice among plausible but conflicting inferences

cannot be clearly erroneous") (paraphrasing United States v. Ruiz,

905 F.2d 499, 508 (1st Cir. 1990)).           Additionally, we note that

Saliba's wife and children continue to reside safely in Lebanon,

severely undercutting his claim that he will suffer persecution if

repatriated to his country of origin. Ferdinandus, 504 F.3d at 63.

            Finally, we turn to Saliba's claim for relief under the

CAT.     "An applicant claiming protection under the CAT bears the

burden of establishing that 'it is more likely than not that he or

she would be tortured if removed to the proposed country.'"            Hana,


                                     -11-
503 F.3d at 44 (quoting 8 C.F.R. § 1208.16(c)(2)).        The IJ's

permissible finding that the Syrian military no longer maintains a

presence in Lebanon precludes relief on this ground, as Saliba

presented no evidence of any other likely persecutor.   Nor did he

present any evidence of the likelihood of torture if he returned.

Thus, Saliba has not demonstrated that he is entitled to protection

under the CAT.

                         III.   CONCLUSION

          For the foregoing reasons, we deny Saliba's petition for

review.

          Affirmed.




                                -12-